Citation Nr: 1444408	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  14-15 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for VA purposes.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to October 1975.  The Veteran died in October 2006.  The appellant seeks recognition as the surviving spouse for VA purposes.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) that found that the appellant was not entitled to recognition at the Veteran's surviving spouse for VA purposes.  


REMAND

In a substantive appeal received in March 2014, the appellant stated that she did not want a Board hearing.  However, in a subsequent communication dated in June 2014, she requested a videoconference hearing before a Veterans Law Judge.  No hearing has been scheduled and there is no indication that the appellant's hearing request was subsequently withdrawn in writing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a Veterans Law Judge.  Notify the Veteran of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

